IN THE DISTRICT COURT OF APPEAL
                                           FIRST DISTRICT, STATE OF FLORIDA

GORDON H. GROLAND,                         NOT FINAL UNTIL TIME EXPIRES TO
                                           FILE MOTION FOR REHEARING AND
      Appellant,                           DISPOSITION THEREOF IF FILED

v.                                         CASE NO. 1D13-3383

SUNTRUST MORTGAGE, INC.,

      Appellee.
____________________________/


Opinion filed September 19, 2014.

An appeal from the Circuit Court for Alachua County.
Stanley H. Griffis, III, Judge.

Gordon H. Groland, pro se, Appellant.

Nicole R. Ramirez of Douglas C. Zahm, P.A., St. Petersburg, for Appellee.




PER CURIAM.

      AFFIRMED.

WOLF, PADOVANO, and RAY, JJ., CONCUR.